Citation Nr: 1010972	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  05-27 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a right knee injury, currently evaluated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas that denied the benefit sought on appeal.  
The Veteran, who had active service from January 1977 to June 
1977 and July 1978 to August 1979, appealed that decision to 
the BVA and the case was referred to the Board for appellate 
review.  The Board subsequently returned the case for further 
development in February 2009.  The Board acknowledges that 
the issue of entitlement to service connection for a left 
hand disability was then before the Board, however, the RO 
granted service connection for that disability an October 
2009 rating decision.  Therefore, that issue is no longer in 
appellate status.  


REMAND

Upon preliminary review of the record, the Board finds that 
further development is necessary before a decision on the 
merits may be made.  The Board notes that the issue currently 
on appeal is entitlement to an increased disability rating 
for residuals of a right knee injury, currently evaluated at 
10 percent disabling, but the Supplemental Statement of the 
Case issued in December 2009 states the issue as entitlement 
to an evaluation in excess of 20 percent for residuals of a 
right knee injury.  The Board acknowledges that the reference 
to "20 percent" may have been a typographical error.  

However, on page three of the Supplemental Statement of the 
Case, in the last three paragraphs, the AMC sets forth a 
noticeably inaccurate factual and procedural history.  The 
Supplemental Statement of the Case notes that the Veteran's 
knee disability had received ratings under three different 
Diagnostic Codes, when the Board finds it has only been rated 
under one Diagnostic Code.  In addition, the AMC reported 
that the Veteran's disability rating increased from 10 to 20 
percent under two of those Diagnostic Codes and increased to 
10 percent under another Diagnostic Code in February 1992, 
then was subsequently decreased to 10 percent and 0 percent 
under two of the Diagnostic Codes in March 2007 and April 
2009.  The Board cannot find any of these statements to be 
supported by the record.  Therefore, in order to prevent any 
confusion and to provide the Veteran with an accurate 
statement of the current status of his claim, the Board finds 
that the issue should be remanded for another Supplemental 
Statement of the Case that accurately reflects the current 
evaluation and procedural history for the Veteran's service-
connected residuals of a right knee injury.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


The AMC should again review the Veteran's 
claim for an increased evaluation for his 
right knee disability based on all 
evidence and development that has occurred 
since the Board's February 2009 REMAND and 
determine whether the Veteran is entitled 
to a rating for that disability in excess 
of 10 percent under any applicable 
Diagnostic Code.  If the appeal is not 
resolved to the satisfaction of the 
Veteran, he should be provided a 
Supplemental Statement of the Case that 
accurately reflects the current disability 
rating, and to the extent necessary, 
includes an accurate procedural and 
factual history of the Veteran's claim.  


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.




_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


